Citation Nr: 0429539	
Decision Date: 11/01/04    Archive Date: 11/10/04	

DOCKET NO.  94-09 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney At Law


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  The case was previously before the Board in September 
2003 at which time it was remanded primarily for procedural 
purposes.  The case has been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reveals the veteran has been asked by 
VA to provide more specifics with regard to his alleged 
stressful events during service, but his responses have been 
general in nature.  On the other hand, contact was made with 
the U.S. Armed Services Center for Unit Records Research 
(CURR) in 1999 and again in 2003.  A July 10, 2003, 
communication from the CURR indicates that insufficient 
stressor information was provided.  That facility has 
indicated that in order for meaningful research to be 
conducted, dates within 60 days of any stressful event, 
specific locations, full names of casualties, and the like, 
should be provided.  That has not been done by the veteran.  
At the time of the 1999 communication from the CURR, it was 
indicated that morning reports which could be used to verify 
daily personnel actions could be ordered from the Director, 
National Personnel Records Center (NPRC) in St. Louis.  
However, this has not been done.  Notation was made to the 
effect that the U.S. Army Crime Records Center had no record 
of an assault on the veteran during the time frame he 
claimed.  Further, it was indicated the Crime Records Center 
had no records of any testimony provided by the veteran in a 
misappropriation and/or drug case during the time period 
provided.  The veteran should be apprised of this and given 
an opportunity to provide supporting documentation on his own 
behalf.  The Board notes that the veteran has an obligation 
to cooperate, when required, in the development of evidence 
pertaining to his claim.  The duty to assist is not just a 
one-way street, nor is it a blind alley.  Wood v. Derwinski, 
1 Vet.App. 190 (1991); Olson v. Principi, 3 Vet. App. 480 
(1992).  

In view of the foregoing, the Board believes that one more 
attempt at further development would be desirable.  The Board 
regrets any delay involved, but believes that an attempt at 
further development is in order, and the case is, therefore, 
REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken.  In particular, the 
veteran should be expressly notified of 
the information and any evidence not 
previously provided to VA that is 
necessary to substantiate his claim on 
appeal and he should also be informed 
whether VA or he is expected to provide 
any such evidence.  

2.  VA should request from the veteran 
that he submit additional corroborating 
evidence regarding his claimed 
stressor(s).  He should be advised that 
meaningful research of his stressors 
require him to provide the "who, what, 
where, and when" (a two-month specific 
date range, if possible) of the stressful 
event or events in question, and the 
units of assignment at the time the 
stressful event occurred.  He is to be 
informed that this information is 
necessary to obtain supportive evidence 
of the stressful event or events and that 
failure to respond or provide an 
incomplete response may result in denial 
of his claim.

3.  Following the receipt of this 
information, VA should review the file 
and prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the DD-214, a copy of this 
REMAND, and the veteran's service 
personnel records should be sent to the 
CURR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia, Zip Code 22150-
3197.  That agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  Also, the National Personnel 
Records Center, 9700 Page Boulevard, 
St. Louis, Missouri, Zip Code 63632, 
should be contacted and asked to provide 
any morning reports for the 4th Squadron, 
7th Cavalry Regiment, in 1974 and 1975.

4.  Following the receipt of any response 
from the CURR and/or the NPRC, VA should 
prepare a report detailing the nature of 
any stressors that it has determined are 
established for the record.  This report 
is then to be added to the claims folder.

5.  The veteran should be accorded a 
comprehensive VA psychiatric examination 
thereafter.  The claims folder and a copy 
of this REMAND must be provided to the 
examiner for review prior to the 
examination.  In determining whether or 
not the veteran has PTSD due to an 
inservice stressor, the examiner is 
notified that only the verified history 
detailed in the report provided by the 
CURR, the service medical and 
administrative records, or specifically 
verified by the RO, may be relied upon.  
The examiner should identify any 
psychiatric disorders that are present 
and express an opinion as to whether any 
psychiatric disorder identified is as 
likely as not related to the veteran's 
service.  If the examiner believes that 
PTSD is an appropriate diagnosis, he or 
she must specify the evidence relied upon 
to determine the existence of any 
stressors.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
claims folder.

6.  Then, the claims file should be 
reviewed in order to ensure that all 
notification and development actions 
required by the VCAA and its implementing 
regulations are fully complied with and 
satisfied.

7.  Then, the RO should readjudicate the 
claims.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
any examination requested in this REMAND is deemed necessary 
to evaluate his claim and his failure, without good cause, to 
report for any scheduled examination may result in a denial 
of the claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



